Citation Nr: 0122868	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1)  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
spasmodic torticollis.

2)  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

3)  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, lack of coordination, muscle spasms, speech 
impediment, and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife and son

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July 1999 (concerning 
the issues of entitlement to service connection for 
torticollis and for an increased rating for hearing loss) and 
in November 1999 (concerning the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151) of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boise, 
Idaho.

The veteran is shown to have been afforded a personal hearing 
before a local VA hearing officer at the RO in June 2000.

The issue concerning entitlement to compensation under 
38 U.S.C.A. § 1151 for headaches, lack of coordination, 
muscle spasms, speech impediment, and pain will be addressed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for spasmodic torticollis in May 1973.  

2.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the May 1973 Board decision 
constitutes the last final disallowance of the veteran's 
claim.

3.  The evidence submitted since the unappealed May 1973 
Board decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 55 
decibels in the right ear and 45 decibels in the left ear, 
with speech recognition ability of 88 percent for the right 
ear and 88 percent for the left ear; the veteran has level II 
hearing impairment in the right ear and level II hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  The Board's May 1973 decision denying entitlement to 
service connection for spasmodic torticollis is final.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequently to the Board's May 
1973 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
spasmodic torticollis have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2000).

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (effective June 10, 
1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

This issue involves the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for spasmodic 
torticollis.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions in the Board's May 1973 decision of record; July 
1999 RO rating decision; September 1999 statement of the case 
(SOC); supplemental statement of the case (SSOC) dated in 
March 2000; and letters sent to the appellant, including 
those dated in April and July 1999, informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for spasmodic torticollis has been obtained.  The 
RO has obtained the veteran's service medical records and his 
post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Prior, unappealed Board decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (2000).  Where a final Board 
decision existed on a claim, that claim may not be thereafter 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered by the Board.  38 U.S.C.A § 
7104(b) (West 1991).  The exception is that if new and 
material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the 
former disposition.  See 38 U.S.C. §§ 5108, 7104 (West 1991 & 
Supp. 2001).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the legal hurdle 
adopted by the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.

Once a Board decision becomes final under 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the May 1973 Board 
decision, the last disposition in which the appellant's claim 
was finally disallowed on any basis.  See Evans, supra, at 
285 (1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2000).

The record shows that a Board decision dated in May 1973 
denied service connection for spasmodic torticollis.  This 
decision is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.302 (2000).  The veteran sought to 
reopen his claim in January 1999.  See VA Form 21-4138, 
Statement in Support of Claim.  The RO, by means of a rating 
decision dated in July 1999, determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for torticollis.  The veteran 
perfected a timely appeal to the RO's July 1999 decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the May 1973 Board decision, the 
last disposition in which the claim was finally disallowed on 
any basis.  See Evans, supra.

The evidence of record at the time of the May 1973 Board 
decision included service medical records which are entirely 
negative for any reference to or diagnosis of torticollis.  
The records reflect that the veteran was hospitalized from 
November to December 1945 for acute, infectious hepatitis.  
He was subsequently hospitalized for hepatitis residuals 
observation from January to February 1946.  Additionally, no 
neurological abnormality was seen at the time of his service 
separation examination conducted in February 1946.  

A letter dated in March 1961, and received by VA by a private 
treating physician of the veteran, indicated that the 
physician had treated the veteran in February 1961 for a 
muscle condition in the veteran's neck, which caused the 
veteran to "hold his head to one side."  

On VA examination conducted in May 1961, the veteran 
complained of wryneck which was being treated by traction 
therapy.  The veteran attributed this condition to chronic 
sinusitis.  The examination is not shown to have included 
either the musculoskeletal or nervous system.  

By letter dated in August 1965, a private treating physician 
of the veteran indicated that the veteran had had chronic 
spastic left torticollis of an intermittent nature for some 
years.  The veteran had asserted that the onset of this 
condition was when he was in the South Pacific performing in 
a field artillery capacity.  

A VA hospital summary, showing that the veteran was admitted 
from October to December 1965, includes a diagnosis of 
spasmodic torticollis.  A November 1965 VA clinical record 
includes a diagnosis of spasmodic torticollis.  The veteran 
complained at that time of a sore neck for at least 10 years.  

In December 1965, the veteran underwent a right 
electrothalamotomy, which, according to the hospital summary, 
the veteran tolerated well.  Spasmodic torticollis was shown 
as a diagnosis on the hospital report.  

A statement dated in January 1966, and submitted by a private 
physician, indicated that he had treated the veteran in 
September 1964 for complaints of weakness of the muscles of 
the right side of the neck.  He also mentioned that the 
veteran had claimed that his head had pulled to the left 
since 1957, this following an episode in which the veteran 
lifted a cabinet.  Spasmodic torticollis was diagnosed.  
Another medical statement dated later in January 1966, and 
shown to have been submitted by another private physician, 
indicated that the veteran had recently undergone surgery for 
his chronic torticollis, but that it was difficult to 
establish the exact etiology or causation of a disease of 
this type.  He added that there was a chance that the 
torticollis was due to a viral infection, and added that the 
veteran had suffered from viral hepatitis in the past.  The 
physician additionally noted that it was a medical 
possibility that the viral infection also resulted in the 
veteran's chronic spastic torticollis, however there was no 
way to prove this medically.  The Board notes, 
parenthetically, that by means of a June 1961 RO rating 
decision, infectious hepatitis was found to be service 
connected.

A March 1966 letter, submitted by the same private physician 
who noted the medical possibility of a relationship between 
the veteran's viral hepatis and his torticollis in January 
1966, indicated that while there was room for conjecture it 
was conceivable that the torticollis suffered by the veteran 
was due to a viral etiology of the same viral infection which 
caused him to have hepatitis while in the military.  The 
physician added that he could not state one way or the other 
and he doubted if it would be possible on the basis of the 
medical records from service to definitely establish to 
etiology of the jaundice's in a retrospective fashion.  The 
physician later submitted similar statements in May 1966 and 
October 1969.  

Review of a June 1966 VA examination report shows that the 
veteran indicated that his neck trouble began in 1957.  
Residuals of chemopallidectomy, torticollis, and partial left 
paraplegia were diagnosed.  

Three lay statements were received by VA in January 1971, 
which, essentially, all indicated that the veteran had 
experienced a problem with balance since his service 
separation, and that he also experienced occasional jerking 
and twitching of the head.  

A July 1972 private neurology consultation note indicates 
that the physician opined that since the etiology of 
torticollis was unknown he felt that it was impossible to 
determine whether or not the veteran's illness was service 
connected.  He added that while it was possible that the 
symptoms were a sequel to a previous episode of encephalitis, 
there was nothing in the medical evidence to lead one to that 
conclusion.  

Pertinent evidence added to the record since the May 1973 
Board decision includes private and VA medical records, lay 
statements, and the transcript of a personal hearing 
conducted at the RO in June 2000.  

A private medical treatment record dated in June 1985 shows a 
diagnosis of cervical disk disease.  

A June 1992 letter submitted by a private physician noted 
that the veteran's past medical history was positive for 
brain surgery for torticollis.

Other private medical records dated in 1997 and 1998 show 
that the veteran was being treated with Botox for his 
torticollis.

A May 1998 VA outpatient treatment record shows that the 
veteran had constant torticollis and that he was being 
treated with Botox.  An August 1998 VA outpatient treatment 
note includes a diagnosis of torticollis of the neck.  

A lay statement dated in November 1999, and submitted by a 
person who claimed to have known the veteran since 1958, 
indicates that he had witnessed the veteran's head leaning to 
the left side.  Another statement, also dated in November 
1999, and signed by two people, indicated that the veteran 
had a history of stiffness in one side of his neck.  They 
also indicated that following his 1965 surgery he looked and 
acted like someone who had suffered from a severe stroke.  

A VA outpatient treatment record dated in March 2000 
indicates that Botox injections for treatment of the 
veteran's torticollis were not as effective as they were at 
one time.  It was also noted that the veteran was to see a 
new private physician for Botox injections in the coming 
week.  

In the course of his June 2000 personal hearing the veteran 
testified that on Thanksgiving Day 1944, while serving in the 
artillery, he came under attack by incoming artillery shells.  
He added that he had no noticeable problems with his head or 
neck at that time.  He added that he was treated by a 
chiropractor in 1947 following his service separation for 
treatment of his neck.  The veteran also testified that he 
was first diagnosed as having torticollis by a private 
physician in 1965.  He added that he had suffered from the 
same symptoms diagnosed in 1965 since his separation from 
service.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for spasmodic 
torticollis.  The Board notes that as part of the above-
referenced May 1973 Board decision, it was noted that the 
evidence did not establish the existence of spasmodic 
torticollis in service or at the time of service separation.  
The Board also found in May 1973 that the symptoms of the 
torticollis were initially shown to have been manifested in 
the mid-1950's, and that, in addition, there was not shown to 
be any etiological relationship between the acute infectious 
hepatitis experienced in service and the subsequently 
diagnosed spasmodic torticollis.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the Board's May 
1973 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of current treatment associated with torticollis, it does not 
constitute medical evidence that links the currently 
diagnosed torticollis to the veteran's period of active 
service.  Additionally, none of the "new" evidence provides 
a showing of an etiological relationship between the acute 
infectious hepatitis experienced in service and the 
subsequently diagnosed spasmodic torticollis.  That is, the 
medical evidence is not material because it refers only to 
post-service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  

The veteran's contention that his currently diagnosed 
torticollis is essentially related to his having had 
hepatitis while in the military, despite service medical 
records documenting that he was treated for hepatitis during 
that period of time, lacks probative value, since as a 
layperson he is not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that nothing on file shows that the veteran, nor any of 
the people who submitted lay statements in support of his 
claim has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  Id.  To 
the extent that the veteran's statements are not cumulative 
of previous statements, the Board finds that they bear 
directly, but not substantially upon the specific matter 
under consideration.  By themselves and in connection with 
evidence previously assembled, they are not so significant 
that they must be considered to decide fairly the merits of 
the claim.  Even if considered new evidence, the veteran's 
statements are not material because, as a layperson, he is 
not competent to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu, supra; see 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim).  Therefore, although the 
veteran's statements may represent evidence of continuity of 
torticollis-related symptomatology, they are not competent 
evidence to relate a current torticollis disorder to that 
symptomatology and, under such circumstances, new and 
material evidence has not been presented.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Board also notes that, by itself, 38 U.S.C.A. § 1154(b) 
(West 1991) would also not help the veteran, as this 
provision does not obviate the need for competent evidence 
linking current disability to service.

The critical question in this case was and remains whether 
there is medical evidence linking any current spasmodic 
torticollis to service or to his service-connected hepatitis.  
The evidence received since the May 1973 rating decision does 
not adequately address this fundamental question as to the 
veteran's claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette, supra, at 77-78.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the Board's May 1973 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for spasmodic torticollis.  
As such, the Board's May 1973 denial of service connection 
for spasmodic torticollis remains final.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302 (2000).


Increased Rating

A review of the evidence of record shows that the veteran 
complains of, in essence, hearing loss.  Specifically, he 
asserts that he suffers from bilateral decreased hearing and 
that he wears binaural hearing aids.  See VA audio 
examination report, dated in April 1999.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Initially, as discussed in detail above, the Board notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
Regarding the issue of entitlement to an increased rating for 
bilateral hearing loss, after reviewing the claims folder, 
the Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.
To this, the Board notes that the RO has, in the course of 
this appeal, associated both private and VA medical records 
with the claims folder.  

The veteran is also shown to have been provided a VA audio 
examination in April 1999, in which during the course of the 
examination the examiner reviewed the claims file and 
provided comprehensive examination findings as well as a 
diagnosis.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for bilateral hearing 
loss.  The veteran was notified in the July 1999 rating 
decision that the medical evidence of record did not satisfy 
the requirements of the pertinent schedular criteria for an 
increased rating.  That is the key issue in this case, and 
the rating decision, as well as the September 1999 SOC, 
informed the veteran of the requirements set out in the 
schedular criteria.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed him of the information and evidence 
needed to support the grant of a higher rating and complied 
with VA's notification requirements.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, supra, at 312-13.  The new 
regulations were in effect when the July 1999 rating decision 
was made, and the Board notes that the RO has considered the 
new regulations, thus, giving the veteran notice of the new 
regulations.  Furthermore, the amended regulations did not 
result in any substantive changes.  Essentially, the old and 
new regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
former and amended Rating Schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (1998); 64 Fed. Reg. 25202, 25206-
25209 (1999)).  

In the instant case, the record shows that entitlement to 
service connection for "defective hearing bilateral nerve" 
was initially granted by the RO in April 1946; a 
noncompensable disability evaluation level was assigned at 
that time.  The veteran did not perfect an appeal to this 
decision.  Later, in January 1999, the veteran, as shown as 
part of a VA Form 21-4138, sought an increased rating for his 
service-connected bilateral hearing loss disability.  The RO, 
by means of a rating decision dated in July 1999 denied the 
veteran's claim, and the veteran subsequently perfected an 
appeal to the July 1999 decision.  The noncompensable 
evaluation assigned by the RO in April 1946 has remained in 
effect since that rating action.  

A VA audio examination report, dated in March 1993, includes 
a diagnosis of bilateral high frequency sensorineural loss of 
mild-moderate degree, with good speech recognition 
bilaterally.  The report noted that the veteran complained of 
difficulty hearing in groups of people and in situations 
where background noise was involved.  A history of noise 
exposure from artillery during the veteran's period of 
service as well as from postservice work as a carpenter and 
construction worker was also reported.  

On VA audiological evaluation in April 1999, which the Board 
points out is the most recent audiological testing of record, 
the veteran's right ear auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) were 
30, 60, 65, and 65 decibels, respectively.  These results 
translate to an average puretone threshold of 55 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear.  The veteran's left ear 
auditory thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz were 20, 45, 55, and 70 decibels, 
respectively.  These results translate to an average puretone 
threshold of 48 decibels.  Speech audiometry testing revealed 
speech recognition ability of 88 percent in the left ear.  
The report noted that the veteran used binaural hearing aids.  
The diagnosis was mild to severe wide range sensorineural 
bilateral hearing loss.  

As noted above, the veteran provided testimony at a hearing 
at the RO in June 2000.  He testified that he had trouble 
hearing in situations where more than one person was speaking 
and when there was other interfering noise in the area.  The 
veteran's wife testified that a person speaking to the 
veteran usually had to be in front of the veteran in order 
for the veteran to understand what the person was saying.  
The veteran added that he had been afforded a VA hearing 
examination in 2000, and the veteran's representative added 
that they were going to obtain this evidence.  The Board 
notes, parenthetically, that while VA outpatient medical 
records had been obtained dated from April 1997 to May 2001, 
review of these records are not shown to include a VA hearing 
examination report dated in 2000.  In fact, none of the 
records are shown to have been related to treatment afforded 
the veteran for hearing-related problems.  The veteran also 
testified that while he wore hearing aids, he continued to 
suffer from decreased hearing.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 55.  The 
percent of discrimination was 88.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was 48.  The percent of 
discrimination was 88.  The resulting numeric designation for 
the left ear is II.  See also 38 C.F.R. § 4.85, Table VI.

With a numeric designation of II for the better ear and II 
for the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The RO has applied the Rating Schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the April 1999 VA audio examination were 55 decibels or 
greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz and 70 
decibels or more at 2,000 Hz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation, under either the new or old regulations, 
pursuant to 38 C.F.R. § 4.7 (2000).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2000).  
Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for spasmodic torticollis is 
denied.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

Regarding the veteran's claim currently before the Board 
concerning entitlement to compensation under 38 U.S.C.A. 
§ 1151 for headaches, lack of coordination, muscle spasms, 
speech impediment, and pain, the veteran contends that he has 
experienced these above-mentioned disorders since undergone 
brain surgery at a VA hospital in December 1965.  He also 
asserts that he had a stroke during this surgery, which was 
performed to treat his torticollis disorder.  He attributes 
the incurrence of the stroke to a mechanical failure of an 
impulse machine which shorted out during the medical 
procedure.  See VA Form 21-4138, dated in April 1999.  Review 
of the evidence of record shows that a hospital summary 
reflective of treatment afforded the veteran at the VA 
Medical Center (VAMC) located in Portland, Oregon has been 
associated therein.  This hospital summary, showing that the 
veteran was admitted on October 16, 1965, and discharged on 
December 23, 1965, reveals that the veteran underwent a right 
electrothalamotomy for treatment of spasmodic torticollis on 
December 14, 1965.  It was also mentioned that the veteran 
tolerated the procedure well.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -- (1)  the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was -- (A)  carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B)  an event not reasonably foreseeable; or (2)  the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by VA.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001).

Also, as discussed above, there has been a significant change 
in the law during the pendency of this appeal, with the 
signing into law by the president of the VCAA.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, and for the reasons addressed below, a remand 
is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board points out that a review of the record reveals that 
the veteran has not been afforded a VA examination in order 
to seek to ascertain whether his claimed headaches, lack of 
coordination, muscle spasms, speech impediment, and pain are 
due, directly or otherwise, to surgery performed at the VAMC 
in Portland, Oregon in December 1965 or postoperative care he 
received at that facility.  Additionally, in the event that a 
medical opinion is rendered in the affirmative, the question 
of whether the proximate cause of his above-mentioned 
disorders was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by treating 
physicians at the VAMC, or an event not reasonably 
foreseeable, should be addressed.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his claimed headaches, lack 
of coordination, muscle spasms, speech 
impediment, and pain or who can provide 
opinions regarding the medical question 
at issue.  Once the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained, to 
include records from the veteran's 
October to December 1965 hospitalization 
at the Portland, Oregon VAMC.

3.  The veteran then should be scheduled 
for an examination by a VA neurosurgeon 
(fee basis, if necessary) in order to 
determine the etiology of the underlying 
complained of disorders, specifically, 
the headaches, lack of coordination, 
muscle spasms, speech impediment, and 
pain.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this Remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner should 
provide an opinion as to the likelihood 
that headaches, lack of coordination, 
muscle spasms, speech impediment, and 
pain were caused or, if preexisting, 
aggravated by a stroke. The examiner also 
should indicate the likelihood that such 
stroke, if any, was precipitated by a 
mechanical failure of an impulse machine 
during the medical procedure during the 
above-mentioned 1965 surgical procedure 
performed to treat the veteran's 
spasmodic torticollis at the Portland, 
Oregon VAMC during his hospitalization 
from October to December 1965.


If such relationship is established, the 
neurosurgeon should further opine as to 
whether the headaches, lack of 
coordination, muscle spasms, speech 
impediment, and pain were proximately due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA medical personnel or was an event not 
reasonably foreseeable.  Reasons and 
bases for all conclusions should be set 
forth.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



